  POMERANTZ LLP                                                 GIBSON, DUNN & CRUTCHER LLP
  Jordan L. Lurie (SBN 130013)                                  Christopher Chorba (SBN 216692)
  Ari Y. Basser (SBN 272618)                                    Lauren M. Blas (SBN 296823)
  1100 Glendon Avenue, 15th floor                               333 South Grand Avenue
  Los Angeles, CA 90024                                         Los Angeles, CA 90071
  Telephone: 310.432.8492                                       Telephone: 213.229.7000
  Facsimile: 310.861.8591                                       Facsimile: 213.229.7520
  Email: jllurie@pomlaw.com                                     Email: cchorba@gibsondunn.com

WOHL & FRUCHTER LLP                                             GIBSON, DUNN & CRUTCHER LLP
 Joshua Elazar Fruchter (admitted pro hac vice)                 Abbey A. Barrera (SBN 301746)
 25 Robert Pitt Drive, Suite 209G                               555 Mission Street, Suite 3000
                                                                San Francisco, CA 94105-0921
 Monsey, NY 10952                                               Telephone: 415.393.8200
 Telephone: 845.425.4658                                        Facsimile: 415.393.8306
 Facsimile: 718.504.3773                                        Email: abarrera@gibsondunn.com
 Email: jfruchter@wohlfruchter.com
                                                                Attorneys for Defendant, Facebook, Inc.
  Attorneys for Plaintiff and the Proposed Class

  January 27, 2020

  VIA ECF

  The Honorable Joseph C. Spero
  Chief Magistrate Judge
  United States District Court
  Northern District of California
  450 Golden Gate Avenue, 15th Floor
  San Francisco, CA 94102

  Re: IntegrityMessageBoards.com, LLC v. Facebook, Inc., Case No. 18-cv-05286-PJH-JCS

  Dear Judge Spero:

  The undersigned represent the parties in the above-captioned action.

  As we advised your Honor at the conclusion of the discovery conference held on Friday, January 17,
  2020, the parties resolved the remaining discovery disputes that were the subject of Plaintiff’s
  motion to compel (“Motion”), but that resolution was dependent upon and subject to the Court’s
  approval of a revised case scheduling stipulation that the parties are still finalizing. Because of the
  necessity of pinning down multiple deadlines and dates, as well as an upcoming 30(b)(6) deposition
  this coming Wednesday, January 29, 2019, in Palo Alto, for which both parties are preparing, that
  process has proceeded more slowly than anticipated.
Judge Joseph C. Spero
January 27, 2020
Page 2

By this letter, the parties therefore request until Thursday, February 6, 2020, to finalize the case
scheduling stipulation, after which the parties will file the stipulation with the Court, as well as a
joint letter to your Honor summarizing the resolution of the Motion.

DATED: January 27, 2020                        POMERANTZ LLP


                                               By:__/s/ Jordan L. Lurie__________
                                               Jordan L. Lurie SBN 130013
                                               Ari Y. Basser SBN 272618
                                               1100 Glendon Avenue, 15th floor
                                               Los Angeles, CA 90024
                                               Telephone: 310.432.8492
                                               Facsimile: 310.861.8591
                                               jllurie@pomlaw.com
                                               abasser@pomlaw.com

                                               WOHL & FRUCHTER LLP
                                               Joshua Elazar Fruchter (admitted pro hac vice)
                                               25 Robert Pitt Drive, Suite 209G
                                               Monsey, NY 10952
                                               Telephone: 845.425.4658
                                               Facsimile: 718.504.3773
                                               jfruchter@wohlfruchter.com

                                               Attorneys for Plaintiff
                                               IntergrityMessageBoards.com, LLC

DATED: January 27, 2020                        GIBSON, DUNN & CRUTCHER LLP


                                               By: /s/ Christopher Chorba
                                               Christopher Chorba, SBN 216692
                                               333 South Grand Avenue
                                               Los Angeles, CA 90071
                                               Telephone: 213.229.7000
                                               Facsimile: 213.229.7520
                                               cchorba@gibsondunn.com

                                               Attorneys for Defendant, Facebook, Inc.
Judge Joseph C. Spero
January 27, 2020
Page 3

                                  ATTORNEY ATTESTATION

       Pursuant to Civil Local Rule 5-1, I, Ari Y. Basser, hereby attest that concurrence in the filing

of this document has been obtained from all signatories.



Dated: January 27, 2020                      POMERANTZ LLP



                                             By:     /s/ Ari Y. Basser
                                                     Ari Y. Basser

                                             Attorneys for Plaintiff
